Citation Nr: 1123020	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for prostate cancer, status post prostatectomy, effective prior to January 3, 2008.

2.  Entitlement to an evaluation in excess of 60 percent for prostate cancer, status post prostatectomy, effective January 3, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1963 to June 1965 and January 1978 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which assigned a decreased evaluation of 20 percent (from 100 percent) for prostate cancer with prostatectomy, effective June 1, 2003.  In August 2007, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

The Board remanded this case in November 2007 so that a VA examination could be provided addressing the present severity of the disability on appeal.  This was accomplished in January 2008.  The Board remanded the case again in July 2010 so that Social Security Administration (SSA) records could be obtained.  The SSA records were later added to the file.  The RO has substantially complied with the directives of the Board remands.

In February 2008, the RO granted an increased rating of 60 percent for prostate cancer with prostatectomy, effective January 3, 2008.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a November 2010 supplemental statement of the case, the RO noted that the Board denied the Veteran's increased rating claim for prostate cancer prior to January 3, 2008 in a July 2010 decision.  This is incorrect.  There is no final Board decision with respect to the increased rating claim for prostatectomy.  In July 2010, the Board addressed the increased rating claim for prostatectomy and remanded the claim for additional development, as discussed above.   The Board regrets any confusion this has caused for the Veteran. 

Additional evidence was received by the Board in May 2011 that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran signed a written statement in December 2010 that if he submitted evidence at a later date he waived his right to have the case returned to the regional office and asked that the Board consider the new evidence and proceed with the adjudication of his appeal.

The RO issued a November 2004 rating decision granting service connection for erectile dysfunction as a result of the Veteran's prostate cancer.  The RO assigned an initial noncompensable (zero percent) rating, effective January 22, 2002, for that award.  The Veteran made no attempt to appeal that decision with respect to the assigned rating or the effective date.  So that issue is not before the Board at that time. 


FINDINGS OF FACT

1.  There has been no local reoccurrence or metastasis of the Veteran's prostate cancer since he underwent a prostatectomy on January 22, 2002.

2.  Resolving all doubt, urinary leakage due to this condition has required that he wear and change absorbent material at least four times a day for the entire appeals period.  


CONCLUSIONS OF LAW

1.  The criteria have been met for a 60 percent rating for prostate cancer since June 1, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2010).

2.  The criteria have not been met for a rating in excess of 60 percent for prostate cancer, effective January 3, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.312, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant notice by letters dated in August 2003 and June 2006.  The claim was subsequently readjudicated in supplemental statements of the case dated from October 2006 to November 2010.

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. 

The procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions also were explained to Veteran in adequate detail in the January 2003 letter prior to the rating reduction in March 2003, and he was provided sufficient opportunity to present additional argument and evidence in opposition to the reduction.  In fact, the Veteran was informed that an October 2002 VA genitourinary examination report showed no evidence of prostate cancer recurrence, and that the residuals of prostate cancer did not meet the criteria for a disability rating greater than 20 percent based on voiding dysfunction.  Thus, the appellant was notified of the necessary information to substantiate his claim.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, private medical records, Social Security Administration (SSA) records, and VA examination reports.  There is no indication in the record of any outstanding relevant evidence.

The Veteran was afforded VA examinations in October 2002, September 2003, January 2008, and July 2009. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports obtained contain sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

By way of history, the RO initially granted service connection for prostate cancer in August 1994, assigning staged ratings of 100 percent, effective April 4, 1994 and 0 percent, effective September 10, 1994.  In April 1995, a claim for an increase was denied.

The Veteran filed another increased rating claim for his prostate cancer in August 2001.  The RO assigned a 100 percent rating in a July 2002 rating decision, effective January 12, 2001.  In January 2003, the RO submitted a proposed rating to reduce the rating for prostate cancer with prostatectomy from 100 percent to 20 percent.  The RO then subsequently reduced the rating to 20 percent in a March 2003 rating decision, effective June 1, 2003.

The Veteran appealed the March 2003 rating decision.  In February 2008, the RO granted an increased rating of 60 percent for prostate cancer with prostatectomy, effective January 3, 2008.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4 will be considered, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established and an increased disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   Different percentage ratings for different periods of time can be applied based on the medical evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

The Veteran's residuals of prostate cancer have been rated under Diagnostic Code (DC) 7528.  Under DC 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.

A review of the medical evidence reveals that the Veteran has not experienced any local recurrence or metastasis of his prostate cancer since the prostatectomy was performed on January 22, 2002.  The Veteran was examined for VA compensation purposes in October 2002 and January 2008, neither of which showed any active disease.  Therefore the only issue to be determined is whether this disability was properly rated at the 20 percent level prior to January 3, 2008, and the 60 percent level since January 3, 2008, following the reduction from 100 percent.

The evidence in this case shows that voiding dysfunction is the predominant residual of the Veteran's prostate cancer.  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Since there is no evidence of obstructive voiding, the Board will only consider the criteria for urine leakage and urinary frequency.

Urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  The minimum rating of 20 percent is assigned when there is leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  The next higher rating of 40 percent is assigned when leakage requires that absorbent materials be changed two to four times per day.  And the highest rating of 60 percent rating is assigned when these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

For urinary frequency, a 10 percent rating is assigned for daytime voiding intervals between two and three hours, or awakening to void two times per night.  A 20 percent rating contemplates daytime voiding intervals between one and two hours, or awakening to void three to four times per night.  A 40 percent rating for urinary frequency contemplates daytime voiding intervals of less than one hour, or awakening to void five or more times per night.  See 38 C.F.R. § 4.115a.  

Applying these criteria to the facts of this case, the Board finds that the 60 percent rating, effective only from January 3, 2008, should go back to June 1, 2003.  In other words, the Board finds the Veteran's prostate cancer meets the criteria for a 60 percent rating for the entire period since January 1, 2003.  And since 60 percent is the highest available rating for voiding dysfunction, there is no basis for assigning a disability rating higher than 60 percent. 

The RO assigned a 60 percent rating from January 3, 2008, based on urinary leakage when absorbent materials must be changed more than four times per day.  This was appropriate since a VA examination performed on January 3, 2008, noted that the Veteran must change his disposable briefs between three and five times a day.  This remaining issue, however, is whether he was also required to change his disposable briefs more than four times a day for the period prior to January 3, 2008.

Prior to January 3, 2008, the record shows that the Veteran was required to wear absorbent materials.  For example, VA examinations performed in October 2002 and September 2003 both noted that the Veteran wore absorbent materials due to urinary leakage.  An August 2007 letter from a private physician notes that the Veteran required on an ongoing basis multiple pads in the form of Depends, though it was not noted how frequently he had to change the absorbent materials.  It would have been helpful if the VA and private examiners had asked the Veteran this relevant question, since the answer is essential for rating purposes.  In any event, it is indeed possible that the Veteran was required to change his absorbent materials at least four times a day during the period prior to January 3, 2008.

Moreover, the Veteran is competent to report symptoms associated with his prostate cancer.  In the August 2007 Board hearing, the Veteran testified that he had to change absorbent materials four to five times a day.  He also reported on a private medical record in February 2007 that his urinary frequency had decreased from five to six times per day to four or five times.  There is no reason shown to doubt his credibility with respect to his prostate cancer symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Under these circumstances, the Board finds that the issue of whether the Veteran was required to change his absorbent materials at least four times a day for the period prior to January 3, 2008, is in relative equipoise, i.e., about evenly balanced for and against his claim.  In these situations, the Veteran is given the benefit of the doubt.  See, e.g., Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology).  

Consequently, the Board finds that the Veteran's prostate cancer meets the schedular criteria for a 60 percent rating for the entire period since June 1, 2003.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  The appeal is therefore granted to this extent only. 

In light of the holding in Hart, supra, whether the Veteran is entitled to "staged" ratings for his service connected prostate cancer has been considered, as the Court indicated can be done in this type of case.  Based upon the record, at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

With respect to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a request for a total disability rating based on individual unemployability (TDIU) is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation), entitlement to a TDIU was granted by the RO in a November 2010 rating decision.  Therefore, there remains no issue of fact or law for the Board to consider regarding this matter.

Consideration of an Extra-Schedular Evaluation

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that the Veteran's symptomatology and limitation in occupational functioning for his prostate cancer are reasonably contemplated by the rating schedule under the first prong of the analysis.  The Court has held that, in making this determination, "there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established rating criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id; see also VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996), para. 7 (when service-connected disability affects employment "in ways not contemplated by the rating schedule" § 3.321(b)(1) is applicable."  Also, an inadequacy of the rating schedule cannot be established solely by showing an asserted gap between the Veteran's income and the income of similarly qualified workers in his field.  Thun, 22 Vet. App. at 116.  

In short, since the rating schedule adequately addresses the symptomatology for his disability due to prostate cancer, referral to the Director of Compensation and Pension Service is unwarranted.  See Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).






ORDER

Entitlement to an evaluation of 60 percent for prostate cancer, status post prostatectomy, but no higher, is granted, effective prior to January 3, 2008.

Entitlement to an evaluation in excess of 60 percent for prostate cancer, status post prostatectomy, effective January 3, 2008 is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


